DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-5, drawn to a method for automatically filling a container, classified in G01F19/00.
II. Claims 6-10, drawn to refrigerator with dispenser, classified in B67D1/0888.
The inventions are independent or distinct, each from the other because:
Inventions Groups II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, there is no need to calculate/estimate weights of content or container using equations, as the product includes a weight sensor for directly measuring the load of the container.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Bryan Gallo on 01/10/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 6-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denise (US Patent No. 8,109,301).
Re: Claim 6, Denise discloses the claimed invention including a refrigerator with a water and ice dispenser comprises: a camera (100, 102) associated with the dispenser; a volume estimator uses a microprocessor associated with the camera or a cloud-based application associated with the camera (Col. 29, lines 51-59, processor for 
Re: Claim 8, Jung discloses the claimed invention including the volume estimator uses known volume equations (Col. 28, lines 38-43, and volume equations based on image acquired information). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denise (US Patent No. 8,109,301), and further in view of Jung et al. (US Patent No. 10,858,235).
Re: Claim 7, 9, and 10, Denise discloses the claimed invention except for specifying point readings, specifying the volume equations used, and a compensation factor. However, Jung discloses the claimed invention including the volume further 
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to include point identification of the container as taught by Jung, since such a modification allows the device to pull information from the image at critical points for more accurately calculating the size of the cup while also compensating for lens distortion for ensuring an accurate reading, while ascertaining the diameter of the container for cylinder volume computing. 
Claim 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Patent No. 10,858,235), and further in view of Candido De Lima Junior et al. (US Patent No. 11,117,794 herein after Candido).
Re: Claim 6, Jung discloses the claimed invention including a refrigerator with a water and ice dispenser comprises: a camera (100, 102) associated with the dispenser; a volume estimator uses a control unit (110) associated with the camera or a cloud-based application associated with the camera; a calculator for converting estimated volume of the container to an estimated weight (Col. 10, lines 54-65, calculator estimating volume to an estimated quanitity/weight of water); wherein when a container is placed adjacent the dispenser, the camera captures a picture of the container, a 
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to include a weight sensor and use a microprocessor as taught by Candido, since processors are common knowledge in the art and almost uniformly used in computer systems for executing program commands including those involving estimation and calculation, further Candido states in column 3, lines 42-45 that such a modification of a weight sensor could be configured to identify any leakage not identified by other sensors, and or if container is removed during the filling process.
Re: Claim 7, Jung discloses the claimed invention including the volume further includes using a numerical method that identifies points (S100) on the container to determine the shape of the container and/or a wall thickness (S200-500) of the container (Fig. 9-11).
Re: Claim 8, Jung discloses the claimed invention including the volume estimator uses known volume equations (Col. 12, lines 35-42, 58-61, volume equations).
Re: Claim 9, Jung discloses the claimed invention including the known volume equations include a cylinder and frustum (Col. 12, lines 35-42, cylinder and frustum calculations). 
Re: Claim 10, Jung discloses the claimed invention including a compensation factor (S500) applied to the estimated volume of the container to prevent overfilling of the container (Fig. 11, Col. 12, lines 43-57, compensation factor to fill to the correct height of container).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong, Ashrafzadeh, Pohl, Lee, and Chase are also cited teaching dispensers having camera system for container volume estimation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754